                                                                                    Entered on Docket
                                                                                    July 09, 2021
                                                                                    EDWARD J. EMMONS, CLERK
                                                                                    U.S. BANKRUPTCY COURT
                                                                                    NORTHERN DISTRICT OF CALIFORNIA



                                   1
                                                                                  The following constitutes the order of the Court.
                                   2                                              Signed: July 9, 2021

                                   3
                                   4
                                   5                                                 ______________________________________________
                                                                                     Stephen L. Johnson
                                   6                                                 U.S. Bankruptcy Judge

                                   7
                                   8
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9
                                  10                       UNITED STATES BANKRUPTCY COURT
                                  11                       NORTHERN DISTRICT OF CALIFORNIA
                                  12
                                          In re EVANDER FRANK KANE,                      Case No. 21-50028 SLJ
                                  13
                                                                                         Chapter 7
                                  14                                   Debtor.
                                  15
                                  16                 ORDER ON ZIONS BANCORPORATION’S OBJECTION
                                  17                     TO DEBTOR’S HOMESTEAD EXEMPTION

                                  18            Zions Bancorporation, N.A. (“Zions”) has filed an Objection to Homestead

                                  19     Exemption. ECF 74. Zions objects to Debtor claiming a homestead exemption in real

                                  20     property he owns in San Jose, California, contending the property was purchased with non-

                                  21     exempt assets shortly before this bankruptcy case was filed. Zions contends that Debtor’s

                                  22     homestead exemption must be reduced to account for conversions of non-exempt property

                                  23     to exempt property on the eve of the bankruptcy filing. Debtor filed an Opposition to

                                  24     Objection to Homestead Exemption, ECF 147, as well as a Declaration of Evander Kane in

                                  25     support of that opposition. ECF 148. Debtor argues Zions’ objection is procedurally

                                  26     improper because he was not personally served within the filing deadline; that he did not

                                  27     dispose of non-exempt property with intent to hinder, delay, or defraud creditors; and that

                                  28     ORDER ON ZIONS BANCORPORATION’S OBJECTION
                                         TO DEBTOR’S HOMESTEAD EXEMPTION                                                              1/29

                                       Case: 21-50028     Doc# 178    Filed: 07/09/21    Entered: 07/09/21 15:09:12        Page 1 of
                                                                                  29
                                   1     other limitations on claiming homestead exemptions do not apply in California, and in any
                                   2     event the property’s pre-petition appreciation is not subject to such provisions.
                                   3            I conclude the objection was timely and served in a way that was materially consistent
                                   4     with the Bankruptcy Code and Rules. I then conclude § 522(p) 1 applies in California and
                                   5     operates to limit Debtor’s homestead exemption to $170,350. Finally, I find Debtor is not
                                   6     denied his homestead claim in its entirety because he did not dispose of property, as § 522(o)
                                   7     requires. Accordingly, Zions’ objection will be sustained in part and overruled in part.
                                   8      I.    BACKGROUND
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9            Zions filed its objection on March 25, 2021. Zions served the objection and notice of
                                  10     hearing on Debtor’s attorney through first class mail and ECF. ECF 74-2, 73.
                                  11            The essence of Zions’ objection is that Debtor is not entitled to a homestead
                                  12     exemption he claims in real property located at 2301 Richland Avenue, San Jose, California
                                  13     95125 (“San Jose Property”). This is so because he obtained the funds for the down payment
                                  14     on the San Jose Property in August 2020 by taking out a $600,000 2 loan that was cross-
                                  15     collateralized and secured by two properties he already owned in Canada (“Canadian
                                  16     Properties”). 3 Rather than Debtor and his wife taking title, the San Jose Property was
                                  17     purchased in the name of Lions Properties, LLC (“Lions Properties”), a Florida entity wholly
                                  18     owned by Debtor and his wife that Debtor formed on May 26, 2020. ECF 74-1, p. 5–8. The
                                  19     San Jose Property was later transferred from Lions Properties to Debtor and his wife by
                                  20
                                  21            1 Unless specified otherwise, all chapter and code references are to the Bankruptcy
                                  22     Code, 11 U.S.C. §§ 101–1532. All “Civil Rule” references are to the Federal Rules of Civil
                                         Procedure and all “Bankruptcy Rule” references are to the Federal Rules of Bankruptcy
                                  23     Procedure. All “Civil L.R.” and “B.L.R.” references are to the applicable Civil Local Rules
                                  24     and Bankruptcy Local Rules. And all “C.C.P.” references are to the California Code of Civil
                                         Procedure.
                                  25            2 The record is not precisely clear about one thing: Debtor’s opposition states the

                                  26     correct amount is $435,000, though his schedules state the loan was for $600,000. ECF 18,
                                         p. 2. Given the nature of the transaction, I find this unexplained difference is not controlling.
                                  27            3 Those properties are located at 3457 West 35th Avenue, Vancouver British

                                         Columbia, Canada and 8447 Isabel Place, Vancouver, British Columbia, Canada.
                                  28     ORDER ON ZIONS BANCORPORATION’S OBJECTION
                                         TO DEBTOR’S HOMESTEAD EXEMPTION                                                             2/29

                                       Case: 21-50028     Doc# 178      Filed: 07/09/21    Entered: 07/09/21 15:09:12        Page 2 of
                                                                                    29
                                   1     quitclaim deed on January 8, 2021, one day prior to his filing this bankruptcy case. 4 Id. at 20–
                                   2     22. Zions argues this shows Debtor used nonexempt property – his equity in the Canadian
                                   3     Properties – to purchase a homestead exemption with the intent to hinder, delay, or defraud
                                   4     creditors, in violation of § 522(o).
                                   5            Zions points to other pre-petition conduct to advance its assertion of Debtor’s
                                   6     fraudulent intent. For instance, as early as October 2019 Debtor was concerned that he
                                   7     would not be able to continue making his debt payments and so hired restructuring counsel
                                   8     at Pachulski Stang Ziehl & Jones to assist in negotiating with his creditors. ECF 65-1, p. 2–3.
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9     Zions also notes Debtor’s admission that he incurred $1,500,000 in gambling losses within
                                  10     one year of the petition. ECF 19. Coupled with Debtor’s balance sheet insolvency, see
                                  11     ECF 1, p. 8, Zions argues this shows Debtor structuring his estate to hinder creditors, even
                                  12     as his conduct continued to deplete his estate.
                                  13     II.    DISCUSSION
                                  14                    Zions’ Evidentiary Objections
                                  15            Zions raises several evidentiary objections in its reply. These pertain to statements set
                                  16     out in Debtor’s declaration. I conclude that one of these objections should be sustained and
                                  17     the balance overruled.
                                  18            First, Zions argues two of Debtor’s statements are not relevant: (1) Debtor stating he
                                  19     did not move to California to avoid creditors or because of its exemption laws; and
                                  20     (2) Debtor stating the funds for the San Jose Property down payment came from his salary
                                  21     bonus and from a loan secured by the Canadian Properties. Relevance is defined by Federal
                                  22     Rule of Evidence 401: “Evidence is admissible if: (a) it has any tendency to make a fact more
                                  23     or less probable than it would be without the evidence; and (b) the fact is of consequence in
                                  24     determining the action.” “Relevance is established by any showing, however slight, which
                                  25     makes it more likely than it was before the admission of the evidence that the” fact in
                                  26            4 Zions also notes that, when asked at the § 341(a) meeting why Lions Properties
                                  27     transferred title to him and his wife just prior to his filing this case, Debtor declined to
                                         answer, citing attorney-client privilege. ECF 74, p. 66.
                                  28     ORDER ON ZIONS BANCORPORATION’S OBJECTION
                                         TO DEBTOR’S HOMESTEAD EXEMPTION                                                                3/29

                                       Case: 21-50028      Doc# 178      Filed: 07/09/21   Entered: 07/09/21 15:09:12       Page 3 of
                                                                                     29
                                   1     question is true or false. United States v. Federico, 658 F.2d 1337, 1343 (9th Cir. 1981), overruled
                                   2     on other grounds by United States v. De Bright, 730 F.2d 1255, 1259–60 (9th Cir. 1984) (en banc).
                                   3            Debtor’s statements are not irrelevant; quite the contrary, they contest Zions’
                                   4     contentions. Zions claims in its objection that Debtor’s conduct is fraudulent or dilatory in
                                   5     relation to his claimed homestead exemption. Debtor contests this in his declaration,
                                   6     indicating he had motives other than evasion of creditors when he purchased the San Jose
                                   7     Property. Debtor’s first statement says he had no such intent when he came to California,
                                   8     which in turn makes it at least somewhat more likely that he also did not have that intent
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9     when he bought the San Jose Property. As for the second statement, part of Debtor’s
                                  10     opposition argues he did not “dispose of” non-exempt property to pay for the San Jose
                                  11     Property because pledging equity as security for a loan is not a “disposal.” This statement
                                  12     makes it more likely he in fact pledged equity as security for the loan proceeds that partially
                                  13     paid for the San Jose Property, and that fact is of consequence for Zions’ § 522(o) claim.
                                  14            Zions next argues certain statements lack foundation: (1) Debtor’s statement that he
                                  15     purchased the San Jose Property in August 2020 for $3,030,000 5; (2) Debtor statement that
                                  16     the funds for the San Jose Property down payment came from his salary bonus and from a
                                  17     loan secured by the Canadian Properties; (3) Debtor’s statement that he used part of his
                                  18     salary bonus to pay off a junior lien on the Canadian Properties which had become due;
                                  19     (4) Debtor’s statement that he obtained a new loan of $435,000 on the Canadian Properties
                                  20     after paying off the junior lien; (5) Debtor’s statement that he combined loan proceeds with
                                  21     the rest of his salary bonus to make the $705,000 down payment on the San Jose Property;
                                  22     and (6) Debtor’s statement that he and the trustee reached the Exemption Settlement after
                                  23     the trustee got a $3,275,000 valuation opinion for the San Jose Property from a local realtor.
                                  24            Foundation is defined by Federal Rule of Evidence 602, which says: “A witness may
                                  25     testify to a matter only if evidence is introduced sufficient to support a finding that the
                                  26            5  Zions also argues this misstates the record, as the San Jose Property was originally
                                  27     titled in Lions Properties’ name. It is unclear how this is relevant to a lack of foundation
                                         evidentiary objection.
                                  28     ORDER ON ZIONS BANCORPORATION’S OBJECTION
                                         TO DEBTOR’S HOMESTEAD EXEMPTION                                                                 4/29

                                       Case: 21-50028      Doc# 178      Filed: 07/09/21     Entered: 07/09/21 15:09:12        Page 4 of
                                                                                     29
                                   1     witness has personal knowledge of the matter. Evidence to prove personal knowledge may
                                   2     consist of the witness’s own testimony.”
                                   3            The statements do not lack foundation in the main. Debtor has personal knowledge
                                   4     of the events described in the first four statements because, as his own testimony makes
                                   5     clear, he was the one who caused those events to occur. Zions appears to argue the fifth
                                   6     statement lacks foundation because it was actually Lions Properties who bought the San Jose
                                   7     Property, not Debtor. Assuming that is true, Debtor, along with his wife, are 100% owners
                                   8     of Lions Properties; I can infer from this that Debtor acted as Lions Properties’ agent in this
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9     transaction, giving him personal knowledge of the events. See United States v. Thompson, 559
                                  10     F.2d 552, 554 (9th Cir. 1977) (holding a witness restaurant manager had personal knowledge
                                  11     of company procedures on account of such witness’s position in the company).
                                  12            I agree with Zions that Debtor has not shown he has personal knowledge of the
                                  13     events described in the sixth statement. Accordingly, this statement must be excluded, and I
                                  14     decline to rule on the other objections to that statement.
                                  15            Finally, Zions makes best evidence objections to: (1) Debtor’s statement that he used
                                  16     part of his salary bonus to pay off a junior lien on the Canadian Properties that had become
                                  17     due; (2) Debtor’s statement that he obtained a new loan of $435,000 6 on the Canadian
                                  18     Properties after paying off the junior lien; and (3) Debtor’s statement that he combined loan
                                  19     proceeds with the rest of his salary bonus to make the $705,000 down payment on the San
                                  20     Jose Property.
                                  21            People often think the best evidence rule is aptly named. I would argue that is not
                                  22     necessarily so. The rule does not require, as its name suggests, that a party must produce the
                                  23     best quality evidence of a fact. Rather, “The best evidence rule provides that the original of a
                                  24     writing, recording, or photograph is required to prove the contents thereof.” United States v.
                                  25     Bennett, 363 F.3d 947, 953 (9th Cir. 2004) (quoting Fed. R. Evid. 1002). “The rule’s
                                  26            6 This statement arguably tries to prove the contents of the loan documents, as the
                                  27     actual amount borrowed may be in dispute. But that is at best ancillary to Debtor’s main
                                         purpose, which is describing why the timing of this loan is not fraudulent.
                                  28     ORDER ON ZIONS BANCORPORATION’S OBJECTION
                                         TO DEBTOR’S HOMESTEAD EXEMPTION                                                              5/29

                                       Case: 21-50028     Doc# 178      Filed: 07/09/21    Entered: 07/09/21 15:09:12       Page 5 of
                                                                                    29
                                   1     application turns on ‘whether contents are sought to be proved.’ Fed. R. Evid. 1002
                                   2     Advisory Committee’s note. ‘[A]n event may be proved by nondocumentary evidence, even
                                   3     though a written record of it was made.’” Id. Documentary evidence likely exists for each of
                                   4     the events described in these statements.
                                   5            Debtor is not required to produce documentary evidence in this situation. He is not
                                   6     seeking to prove the contents of documents. The purpose of these statements is to show
                                   7     that he paid off the Canadian Properties’ junior lien as it became due; that the timing of the
                                   8     new loan he took out on the Canadian Properties was based on the old loan becoming due,
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9     not because of an impending bankruptcy; and that he used certain specific property to make
                                  10     the down payment on the San Jose Property. These are simply statements by Debtor
                                  11     pertaining to a transaction he participated in. He may not have the facts and figures right, a
                                  12     point that Zions can establish with relative ease. But none of these statements are meant to
                                  13     prove the contents of the documents used to record each of these events, so Zions’
                                  14     objections to them must be overruled.
                                  15                   Zions’ Objection was Timely
                                  16            Debtor’s opposition first argues that, because Zions failed to deliver or mail its
                                  17     objection to Debtor’s homestead exemption to Debtor personally within the 30-day period
                                  18     set by Bankruptcy Rule 4003, the objection is untimely and must be overruled. Although a
                                  19     close question, I disagree with Debtor and conclude Zions’ objection was timely.
                                  20            The first meeting of creditors in this case was concluded on February 23, 2021. Thirty
                                  21     days from that date is March 25, 2021, when Zions filed its objection to Debtor’s homestead
                                  22     exemption. ECF 74. Zions’ certificate of service states the objection was served on Debtor’s
                                  23     counsel, but not Debtor. ECF 74-2. Zions set that objection for hearing on May 4, 2021,
                                  24     giving due notice. On April 27, 2021, Debtor filed his Response to Objection to Homestead
                                  25     Exemption filed by Zions Bancorporation, N.A. ECF-106. He argued that Bankruptcy Rule
                                  26     4003(b)(4) requires that an objection be served on both debtor and debtor’s counsel and it
                                  27     was not served Debtor. Zions immediately sought a continuance of the May 4, 2021 hearing,
                                  28     ORDER ON ZIONS BANCORPORATION’S OBJECTION
                                         TO DEBTOR’S HOMESTEAD EXEMPTION                                                             6/29

                                       Case: 21-50028     Doc# 178     Filed: 07/09/21    Entered: 07/09/21 15:09:12       Page 6 of
                                                                                   29
                                   1     ECF-109, which the court granted on April 29, 2021. ECF-110. Zions served a copy of the
                                   2     objection on Debtor the same day that order was docketed.
                                   3            Like much of this case, this dispute is complicated. Section 522(l) requires a debtor
                                   4     “file a list of property that the debtor claims as exempt under subsection (b) of this section.”
                                   5     In turn, Bankruptcy Rule 4003(b)(1) allows a party in interest to “file an objection to the list
                                   6     of property claimed as exempt within 30 days after the meeting of creditors held under
                                   7     § 341(a) is concluded or within 30 days after any amendment to the list or supplemental
                                   8     schedules is filed, whichever is later.” Bankruptcy courts may extend that deadline for cause
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9     “if, before the time to object expires, a party in interest files a request for an extension.” Id.
                                  10     The means of service are also stated: “A copy of any objection shall be delivered or mailed
                                  11     to the trustee, the debtor and the debtor’s attorney, and the person filing the list and that
                                  12     person’s attorney.” Bankruptcy Rule 4003(b)(4).
                                  13            The deadline for exemption objections is also found in this rule. “Rule 4003(b) gives
                                  14     the trustee and creditors 30 days from the initial creditors’ meeting to object. By negative
                                  15     implication, the Rule indicates that creditors may not object after 30 days ‘unless, within such
                                  16     period, further time is granted by the court.’” Taylor v. Freeland & Kronz, 503 U.S. 638, 643
                                  17     (1992). If no one timely objects to an exemption, and the bankruptcy court does not extend
                                  18     the objection period, § 522(l) makes the claimed property exempt, even if the debtor has no
                                  19     “colorable statutory basis for claiming it.” Freeland & Kronz, 503 U.S. at 643–44.
                                  20            Debtor cites In re Bush, 346 B.R. 523 (Bankr. E.D. Wash. 2006), in support of his
                                  21     timeliness argument. In Bush, the bankruptcy court admitted that Bankruptcy Rule 4003(b)
                                  22     does not explicitly set a deadline for serving the objection on Debtor personally. The Bush
                                  23     court then reasoned that there were two ways to resolve this issue: (1) require the objector to
                                  24     deliver or mail a copy of the objection “within a reasonable period of time”; or (2) require
                                  25     the objector deliver or mail a copy of the objection within the same period required for filing
                                  26     it. Bush, 346 B.R. at 526. The court concluded the second resolution better served the Rule’s
                                  27     purpose of “provid[ing] the debtor with timely notice that the trustee or other interested
                                  28     ORDER ON ZIONS BANCORPORATION’S OBJECTION
                                         TO DEBTOR’S HOMESTEAD EXEMPTION                                                                 7/29

                                       Case: 21-50028      Doc# 178      Filed: 07/09/21    Entered: 07/09/21 15:09:12         Page 7 of
                                                                                     29
                                   1     party objects to the debtor’s claimed exemption.” Id. (quoting In re Spenler, 212 B.R. 625, 630
                                   2     (B.A.P. 9th Cir. 1997)). Allowing a flexible deadline would in fact hinder the timeliness of
                                   3     notice, as such “notice is accomplished by serving the objection, not by filing it.” Bush, 346
                                   4     B.R. at 526. Also relevant were cases holding that a court cannot extend the 30-day period
                                   5     for filing objections when “the court failed to rule on a timely motion to extend before the
                                   6     expiration of the period,” id. at 528 (citing In re Laurain, 113 F.3d 595 (6th Cir. 1997); Matter
                                   7     of Stoulig, 45 F.3d 957 (5th Cir. 1995)) 7, and the Supreme Court’s decision in Freeland &
                                   8     Kronz, 503 U.S. at 644, which held the effect of failing to timely object to a claim of
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9     exemptions is such exemptions are upheld, even if there is “no colorable statutory basis for
                                  10     claiming” them. Bush concluded these cases supported a strict construction of Bankruptcy
                                  11     Rule 4003, “based upon the policy of finality for the parties with respect to the property
                                  12     claimed as exempt.” Bush, 346 B.R. at 528.
                                  13            Zions points to In re Fisher, 63 B.R. 649 (Bankr. W.D. Ky. 1986), as providing a better
                                  14     interpretation of Bankruptcy Rule 4003. In Fisher, the bankruptcy court rejected part of the
                                  15     argument Debtor makes here – that an exemption objection must be delivered or mailed to
                                  16     both the debtor and his attorney – this way: “Service on the debtor’s attorney was obviously
                                  17     sufficient to give the debtor notice of the objections. [Bankruptcy] Rule 4003(b) states that
                                  18     copies of the objections shall be delivered or mailed to the trustee and to the person filing
                                  19     the list and his attorney. Reading this language literally and carried to the extreme, one could
                                  20     conclude that ‘the person filing the list’ means someone from the attorney’s office who
                                  21     physically filed the same. We decline to read the Rule so literally as to mandatorily require
                                  22     service on both the debtor and his attorney.” The Fisher court seems to have concluded that
                                  23     interpreting Bankruptcy Rule 4003(d)(4) to mean what it says – that both the debtor and the
                                  24
                                  25            7  These cases were later superseded by amendments to Bankruptcy Rule 4003 in
                                  26     2000, allowing courts to “to grant a timely request for an extension of time to file objections
                                         to the list of claimed exemptions, whether the court rules on the request before or after the
                                  27     expiration of the 30-day period.” The Advisory Committee made clear this amendment was
                                         in response to the holdings of cases like Laurain and Stoulig.
                                  28     ORDER ON ZIONS BANCORPORATION’S OBJECTION
                                         TO DEBTOR’S HOMESTEAD EXEMPTION                                                                 8/29

                                       Case: 21-50028     Doc# 178      Filed: 07/09/21     Entered: 07/09/21 15:09:12       Page 8 of
                                                                                    29
                                   1     debtor’s counsel must receive a copy of the objection by mail or delivery – would be an
                                   2     overly literal construction of the Rule.
                                   3            While Bush is well-considered, I will not follow it. 8 Critically, the rule itself does not
                                   4     command me to disregard the objection, as the Bush court did. Bankruptcy Rule 4003(b)(3)
                                   5     specifies that an objection must be filed within 30 days. If it is not filed, it is untimely. Thus,
                                   6     the deadline for filing an objection is found in paragraph (3). The rule further specifies that
                                   7     “a copy of any objection shall be delivered or mailed to the trustee, the debtor, and the
                                   8     debtor’s attorney . . . .” Bankruptcy Rule 4003(b)(4). The service of an objection is addressed
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9     in paragraph (4), and there is no stated deadline. Bush is right that a natural inference is that
                                  10     the filing and service of the objection should be coincident, as paragraph (3) states. But
                                  11     paragraph (4) does not say so explicitly and I do not see a reason to establish a hard and fast
                                  12     rule as Bush did in the absence of such language.
                                  13            Moreover, I find two more general principles to be worthy of consideration. First,
                                  14     generally speaking, notice in bankruptcy is a flexible concept properly tailored to the
                                  15     circumstances presented. In re Tennant, 318 B.R. 860, 871-72 (B.A.P. 9th Cir. 2004); In re
                                  16     Krueger, 88 B.R. 23, 241 (B.A.P. 9th Cir. 1988). Looking at the docket, it appears a timely
                                  17     objection was filed to Debtor’s claimed homestead exemption and that Debtor’s counsel was
                                  18     notified. Debtor later filed an objection to the initial hearing date stating that he was not
                                  19     personally served, presumably because he received that notice. Realizing the oversight,
                                  20     Zions’ counsel immediately sought a continuance of the hearing and served Debtor with the
                                  21     objection. I find nothing untoward about that process because, in the end, Debtor had due
                                  22
                                  23
                                  24            8  As an aside, I reject Zions’ argument that Bush rule, even if correct, cannot allow
                                         me to summarily overrule its objection, calling this result “arbitrary and bizarrely
                                  25     draconian[.]” ECF 153, p. 20. In Taylor v. Freeland & Kronz, 503 U.S. 638, 643–44 (1992), the
                                  26     Supreme Court held that a party in interest cannot object to debtor’s claim of exemption
                                         after Bankruptcy Rule 4003(b)(1)’s deadline has passed, even if the debtor has no “colorable
                                  27     statutory basis for claiming it.” The Supreme Court’s holding in Freeland & Kronz creates
                                         results that are at least as arbitrary as those urged here.
                                  28     ORDER ON ZIONS BANCORPORATION’S OBJECTION
                                         TO DEBTOR’S HOMESTEAD EXEMPTION                                                                 9/29

                                       Case: 21-50028      Doc# 178      Filed: 07/09/21     Entered: 07/09/21 15:09:12        Page 9 of
                                                                                     29
                                   1   notice of the objection and hearing date and filed a timely and comprehensive response.
                                   2   More is not necessary, at least under the current version of Bankruptcy Rule 4003.
                                   3          I also conclude that getting to the substance of a dispute is preferrable to reaching a
                                   4   decision by default, which is one reading of Debtor’s argument. As the Ninth Circuit said in
                                   5   affirming a district judge’s refusal to enter a default judgment: “Our starting point is the
                                   6   general rule that default judgments are ordinarily disfavored. Cases should be decided upon
                                   7   their merits whenever reasonably possible.” Eitel v. McCool, 782 F.2d 1470, 1472 (9th Cir.
                                   8   1986) (citing Pena v. Seguaros La Comercial, S.A., 770 F.2d 811, 814 (9th Cir. 1985)). In this
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9   matter, the parties contest Debtor’s right to a homestead exemption and have filed extensive
                                  10   briefing on the point. Getting to the bottom of those disputes is the right thing to do.
                                  11                  Burden of Proof
                                  12          The burden of proof in an exemption objection is on the party objecting to the
                                  13   claimed exemption under Bankruptcy Rule 4003(c), which says the party bringing a claim
                                  14   objection bears “the burden of proving that the exemptions are not properly claimed.” But I
                                  15   note that in In re Diaz, 547 B.R. 329, 337 (B.A.P. 9th Cir. 2016), the BAP reasoned that the
                                  16   Supreme Court’s decision in Raleigh v. Illinois Department of Revenue, 530 U.S. 15 (2000),
                                  17   requires that “where a state law exemption statute specifically allocates the burden of proof
                                  18   to the debtor, Bankruptcy Rule 4003(c) does not change that allocation.” C.C.P. § 703.580(b)
                                  19   allocates the burden of proof at a hearing on a claim of exemption to the exemption
                                  20   claimant. In turn, C.C.P. § 704.780(a)(1) allocates the burden of proof at a hearing on a
                                  21   homestead exemption claim on the claimant unless “the records of the county tax assessor
                                  22   indicate that there is a current homeowner’s exemption . . . for the dwelling claimed by the”
                                  23   debtor; in that instance, “the judgment creditor has the burden of proof that the dwelling is
                                  24   not a homestead.” The BAP in Diaz held these provisions showed that “California has
                                  25   mandated the use of state exemptions in bankruptcy and has placed the burden of proof on
                                  26   the party claiming the exemption.” 547 B.R. at 337 (citations omitted).
                                  27
                                  28   ORDER ON ZIONS BANCORPORATION’S OBJECTION
                                       TO DEBTOR’S HOMESTEAD EXEMPTION                                                                10/29

                                   Case: 21-50028       Doc# 178     Filed: 07/09/21     Entered: 07/09/21 15:09:12       Page 10 of
                                                                                  29
                                   1          I conclude Diaz does not apply to Zions’ objections. The trustee’s objection in Diaz
                                   2   was that the debtor’s homestead exemption was improper because he did not reside in the
                                   3   property on the date he filed his bankruptcy case. That is, the objection argued the debtor
                                   4   was not entitled to his claimed exemption under State law. But the objections here do not
                                   5   challenge Debtor’s entitlement to a homestead under State law. They argue such exemption
                                   6   should be limited or barred entirely under §§ 522(o) and (p). Since Zions’ objections arise
                                   7   from Federal limitations on State exemptions, Bankruptcy Rule 4003(c) provides the relevant
                                   8   burden of proof here, not State law. See In re Fehmel, 372 Fed. App’x. 507, 511 (5th Cir. 2010)
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9   (Applying Bankruptcy Rule 4003(c) to a § 522(p) objection); In re Wilcut, 472 B.R. 88, 92
                                  10   (B.A.P. 10th Cir. 2012) (applying Bankruptcy Rule 4003(c) to a § 522(o) objection).
                                  11          In the Ninth Circuit, Bankruptcy Rule 4003(c)’s burden of proof works as follows:
                                  12   “A claimed exemption is presumptively valid . . . . Once an exemption has been claimed, it is
                                  13   the objecting party’s burden . . . to prove that the exemption is not properly claimed.
                                  14   Initially, this means that the objecting party has the burden of production and the burden of
                                  15   persuasion. The objecting party must produce evidence to rebut the presumptively valid
                                  16   exemption. If the objecting party can produce evidence to rebut the exemption, the burden
                                  17   of production then shifts to the debtor to come forward with unequivocal evidence to
                                  18   demonstrate that the exemption is proper. The burden of persuasion, however, always
                                  19   remains with the objecting party.” In re Carter, 182 F.3d 1027, 1029 n.3 (9th Cir. 1999)
                                  20   (internal citations and quotation marks omitted). I will apply this framework to Zions’
                                  21   objections under both § 522(o) and (p).
                                  22                 Zions’ § 522(p) Objection Must be Sustained
                                  23                         Section 522(p) Applies Here
                                  24          Section 522(p)(1)(A) says that, “as a result of electing under subsection (b)(3)(A) to
                                  25   exempt property under State or local law, a debtor may not exempt any amount of interest
                                  26   that was acquired by the debtor during the 1215-day period preceding the date of the filing
                                  27   of the petition that exceeds in the aggregate $125,000 in value in real [] property that the
                                  28   ORDER ON ZIONS BANCORPORATION’S OBJECTION
                                       TO DEBTOR’S HOMESTEAD EXEMPTION                                                             11/29

                                   Case: 21-50028       Doc# 178     Filed: 07/09/21       Entered: 07/09/21 15:09:12    Page 11 of
                                                                                  29
                                   1   debtor . . . uses as a residence[.]” Understanding this provision requires some discussion of
                                   2   how exemptions work under the Code.
                                   3          The Code’s exemption framework is as follows: Section 522(l) requires a debtor “file
                                   4   a list of property that the debtor claims as exempt under subsection (b) of this section.”
                                   5   Section 522(b)(1) allows an individual debtor to “exempt from property of the estate the
                                   6   property listed in either paragraph (2) or, in the alternative, paragraph (3) of” § 522(b).
                                   7   Section 522(b)(2) says “property listed in” that subsection means the property exemptions
                                   8   provided in § 522(d), “unless the State law that is applicable to the debtor under paragraph
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9   (3)(A) specifically does not so authorize.” 9 And § 522(b)(3), subject to §§ 522(o) and (p),
                                  10   defines “property listed in” that subsection to mean “any property that is exempt under
                                  11   Federal law, other than subsection (d) of this section, or State or local law that is applicable
                                  12   on the date of the filing of the petition[.]” To summarize: a debtor is required to file a list of
                                  13   property he claims as exempt. A debtor can claim the exemptions described in either
                                  14   §§ 522(b)(2) or (3). But if applicable State law explicitly disallows the exemptions provided in
                                  15   § 522(d), then § 522(b)(2) essentially provides the debtor no valid exemptions.
                                  16          Courts are split on the meaning of § 522(p) limiting a debtor’s claim of exemption “as
                                  17   a result of electing under subsection (b)(3)(A) to exempt property under State or local law”
                                  18   when a State has opted out of the federal exemption scheme. One interpretation is that “the
                                  19   bankruptcy exemptions of § 522(d) may not be elected by a debtor if the applicable state law
                                  20   specifically does not so authorize. This effectively permits states to ‘opt out’ of the
                                  21   Bankruptcy Code’s exemptions, and as noted above [California] is an opt-out state.
                                  22   Consequently in [California], a debtor does not get to ‘elect’ state exemptions. Rather, they
                                  23   are the only exemptions available to a debtor, so there is no election to be made.” In re
                                  24   Mcnabb, 326 B.R. 785, 788 (Bankr. D. Ariz. 2005). Because § 522(p) only applies “as a result
                                  25   of electing under subsection (b)(3)(A) to exempt property under State or local law,” and a
                                  26
                                  27          9 C.C.P. § 703.130 makes clear that the exemptions in § 522(d) “are not authorized
                                       in” California.
                                  28   ORDER ON ZIONS BANCORPORATION’S OBJECTION
                                       TO DEBTOR’S HOMESTEAD EXEMPTION                                                               12/29

                                   Case: 21-50028       Doc# 178      Filed: 07/09/21    Entered: 07/09/21 15:09:12        Page 12 of
                                                                                   29
                                   1   state’s decision to opt out of § 522(d) prohibits a debtor from electing such exemptions, a
                                   2   debtor in such a state cannot make an election, so § 522(p) does not apply. Mcnabb also
                                   3   pointed to § 522(o) which, instead of using § 522(p)’s election language, states it applies
                                   4   “[f]or purposes of subsection (b)(3)(A)[.]” “If Congress had similarly intended the $125,000
                                   5   cap found in § 522(p) to apply across the board, it would presumably have used the identical
                                   6   language: ‘For purposes of subsection (b)(3)(A), a debtor may not exempt any amount’ that
                                   7   was acquired during 1,215 days prepetition. There would have been no need to refer to an
                                   8   election at all. This striking difference between the language of § 522(o) and § 522(p) must
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9   have been intended to effect a difference in result. The somewhat convoluted language of
                                  10   § 522(p) must have been intended to impose a condition beyond that of the far simpler
                                  11   language of § 522(o).” Mcnabb, 326 B.R. at 790 (citations and footnote omitted).
                                  12          Mcnabb also pointed to § 522(q)(1), which also applies “[a]s a result of electing under
                                  13   subsection (b)(3)(A) to exempt property under State or local law[.]” That subsection bars a
                                  14   debtor from exempting more than $125,000 “if he has been convicted of a felony or owes a
                                  15   debt arising from securities fraud, breach of fiduciary duty, etc.” Mcnabb, 326 B.R. at 790.
                                  16   The court found “special significance” in how this provision interacts with § 727(a)(12). That
                                  17   provision requires a court deny a discharge if “finds that there is reasonable cause to believe
                                  18   that § 522(q)(1) may be applicable to the debtor; and there is pending any proceeding in
                                  19   which the debtor may be found guilty of a felony of the kind described in section
                                  20   522(q)(1)(A)[.]” § 727(a)(12)(A)–(B). In the court’s view, “[s]ubparagraph A of § 727(a)(12)
                                  21   necessarily implies that § 522(q)(1) ‘may be applicable’ to some debtors and not to others,
                                  22   because such applicability is a discrete finding the court is required to make. Subparagraph B
                                  23   of § 727(a)(12) necessarily implies that the determination under (A)—whether § 522(q)(1)
                                  24   may be applicable to the debtor—is something separate and distinct from the finding that
                                  25   there is pending a proceeding in which the debtor may be found guilty of a felony or liable
                                  26   for a debt of the kind described there. What would make § 522(q)(1) applicable, or not
                                  27   applicable, to a debtor other than the pendency of such a proceeding? Other the pendency of
                                  28   ORDER ON ZIONS BANCORPORATION’S OBJECTION
                                       TO DEBTOR’S HOMESTEAD EXEMPTION                                                               13/29

                                   Case: 21-50028       Doc# 178     Filed: 07/09/21    Entered: 07/09/21 15:09:12       Page 13 of
                                                                                  29
                                   1   such a proceeding, the only other factor that could determine whether § 522(q)(1) ‘may be
                                   2   applicable’ to a debtor is whether a debtor elects to claim state exemptions. A court would
                                   3   not need a hearing to find reasonable cause to believe that a debtor has elected state
                                   4   exemptions in states where no such election is available.” Mcnabb, 326 B.R. at 790.
                                   5          The other approach concludes that, while an “election may become ineffective if the
                                   6   debtor chooses a federal exemption in an opt-out state, [] the debtor nonetheless makes an
                                   7   ‘election’ within the meaning of the statute.” In re Virissimo, 332 B.R. 201, 205 (Bankr. D.
                                   8   Nev. 2005). The court reasoned as follows: “Under [] § 541 all property is property of the
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9   estate. If the debtor wishes to exempt property he must engage in an act to do so. [] § 522(l).
                                  10   Pursuant to § 522(b)(1), he may elect to choose property listed in [] § 522(b)(2) or (b)(3).”
                                  11   Virissimo, 332 B.R. at 205. “Given the language of the statute, the debtor makes an election
                                  12   as to whether to exempt property and whether to use paragraph (b)(2) or paragraph (b)(3). If
                                  13   he ‘elects’ paragraph (b)(2) in [California], or any other opt-out state, and if a party timely
                                  14   objects, then he is denied the exemption. But conversely, as the United States Supreme
                                  15   Court has held in Taylor v. Freeland & Kronz, 503 U.S. 638 (1992), if a party does not timely
                                  16   object to a claimed objection, the property is exempt even if there is no basis for the
                                  17   claiming of that exemption. Similarly, if the debtor fails to choose any exemptions, no
                                  18   property is exempted.” Virissimo, 33 B.R. at 205–06. The court also noted that Congress
                                  19   could have avoided this result by rewording § 522(p) to say: “‘A debtor shall receive
                                  20   exemptions set forth under subsection (d) unless the state law does not permit such
                                  21   exemptions to be used. If a state does not permit a debtor to use such exemptions, the
                                  22   debtor shall receive the exemptions provided under the laws of that state.’ With that
                                  23   language there is no election and a debtor automatically receives state exemptions but not
                                  24   the exemptions under § 522(d).” Virissimo, 33 B.R. at 206.
                                  25          Virissimo alternatively concluded that, if one considered § 522(p) to be ambiguous, the
                                  26   legislative history of this provision supports applying it to states that have opted out of the
                                  27   § 522(d) exemption scheme. In its own words: “Nowhere is there a suggestion that the
                                  28   ORDER ON ZIONS BANCORPORATION’S OBJECTION
                                       TO DEBTOR’S HOMESTEAD EXEMPTION                                                              14/29

                                   Case: 21-50028       Doc# 178      Filed: 07/09/21    Entered: 07/09/21 15:09:12        Page 14 of
                                                                                   29
                                   1   $125,000 homestead limitation is applicable to debtors in some states but not to debtors in
                                   2   other states. Rather, it is obvious that Congress intended to eliminate some of anomalies
                                   3   created by the use of state homestead exemptions and create a more uniform, predictable set
                                   4   of exemptions. Congress wanted to close what it perceived was the abuse of exemptions
                                   5   caused, in part, by the varying state laws and overly generous homesteads.” 332 B.R. at 207.
                                   6   The Bankruptcy Appellate Panel appears to have adopted the Virissimo court’s view, though
                                   7   the Panel did not explain its reasoning for doing so. See In re Caldwell, 545 B.R. 605, 609
                                   8   (B.A.P. 9th Cir. 2016) (“Section 522(p)(1) imposes a limitation on the homestead exemption
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9   a debtor can claim regardless of the applicable state law exemptions.”) (citing In re Kane, 336
                                  10   B.R. 477, 481 (Bankr. D. Nev. 2006); Virissimo, 332 B.R. at 207).
                                  11          I conclude § 522(p)(1) applies even where State law opts out of the exemptions given
                                  12   in § 522(d). Section 522(l) requires the debtor to list the exemptions he claims. Another way
                                  13   of saying this is that a debtor is required to state in writing which exemptions he is electing
                                  14   to claim. It is true that California, by opting out of § 522(d), causes § 522(b)(2) to list no
                                  15   property as exempt. But as Virissimo noted, a debtor could still claim exemptions under
                                  16   § 522(d), and such exemptions would be allowed unless someone timely objected. See Taylor
                                  17   v. Freeland & Kronz, 503 U.S. 638, 643–44 (1992) (holding that invalid claims of exemption
                                  18   still result in such property being exempt unless someone timely object under Bankruptcy
                                  19   Rule 4003(b)). Mcnabb’s reasoning is essentially that a state opting out of § 522(d) precludes a
                                  20   debtor from electing those exemptions, and the resulting choice between State exemptions
                                  21   under § 522(b)(3) or no exemptions cannot be construed as an election at all. The first
                                  22   problem with this reasoning is it adds an additional question – not just whether an election
                                  23   happened, but whether it was effective – into a provision that does not expressly ask for it.
                                  24   But more importantly, the Supreme Court’s decision in Freeland & Kronz makes clear that a
                                  25   debtor could make an effective election of § 522(d)’s exemptions in a state that has opted out
                                  26   of them, unless someone timely objects. So even if the effectiveness of a debtor’s election
                                  27
                                  28   ORDER ON ZIONS BANCORPORATION’S OBJECTION
                                       TO DEBTOR’S HOMESTEAD EXEMPTION                                                                  15/29

                                   Case: 21-50028       Doc# 178      Filed: 07/09/21    Entered: 07/09/21 15:09:12        Page 15 of
                                                                                   29
                                   1   matters under § 522(p), a state opting out of federal exemptions does not necessarily bar a
                                   2   debtor-resident of such a state from electing such exemptions.
                                   3          The majority of courts that have decided this issue have done so in accordance with
                                   4   Virissimo, not Mcnabb, including the BAP. And my own analysis of § 522(p) leads me to
                                   5   conclude that Virissimo provides the correct rule. Accordingly, § 522(p) applies to Debtor’s
                                   6   homestead exemption. I determine the effect of § 522(p) on Debtor’s exemption next.
                                   7                         § 522(p) Limits Debtor’s Homestead Exemption to $170,350
                                   8          Again, § 522(p)(1)(D) says “a debtor may not exempt any amount of interest that was
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9   acquired by the debtor during the 1215-day period preceding the date of the filing of the
                                  10   petition that exceeds in the aggregate $125,000 10 in value in real [] property that the debtor
                                  11   or a dependent of the debtor claims as a homestead.” Courts look to state law first to decide
                                  12   what property interests a debtor acquired in a given transaction, “and then to [§] 522(p)(1) to
                                  13   determine whether that [interest] qualifies as an ‘any amount of interest that was acquired’
                                  14   within the compass of [§] 522(p). In re Greene, 583 F.3d 614, 620 (9th Cir. 2009).
                                  15          “California defines a homestead as a dwelling where a person resides.” In re Schaefers,
                                  16   623 B.R. 777, 782 (B.A.P. 9th Cir. 2020) (citing Cal. Code Civ. Proc. §§ 704.710(a), (c)).
                                  17   “Californians may, therefore, claim a homestead exemption without holding a fee simple
                                  18   interest in the subject real property. Even so, they must have some legal or equitable interest
                                  19   in the real property.” Schaefers, 623 B.R. at 782–83 (citations omitted). “[U]nder California
                                  20   law a limited liability company is a separate and distinct legal entity from its owners or
                                  21   members.” Id. at 783 (citing Curci Invs., LLC v. Baldwin, 14 Cal. App. 5th 214, 220–21 (2017)).
                                  22   “Consequently, limited liability company members have no interest in the company’s assets.”
                                  23   Schaefers, 623 B.R. at 783 (citing Abrahim & Sons Enters. v. Equilon Enters., LLC, 292 F.3d 958,
                                  24   963 & n.21 (9th Cir. 2002)). In Schaefers, the BAP held that a debtor who failed to identify a
                                  25
                                  26
                                  27           This amount is regularly adjusted to reflect changing economics. Currently the
                                              10

                                       amount is $170,350.
                                  28   ORDER ON ZIONS BANCORPORATION’S OBJECTION
                                       TO DEBTOR’S HOMESTEAD EXEMPTION                                                              16/29

                                   Case: 21-50028       Doc# 178     Filed: 07/09/21     Entered: 07/09/21 15:09:12       Page 16 of
                                                                                  29
                                   1   beneficial or equitable interest in real property held by an LLC could not claim a homestead
                                   2   exemption in such property because his interest in the LLC was not a homestead.
                                   3          In Greene, the Ninth Circuit used the Black’s Law Dictionary definition of “acquire”
                                   4   to interpret § 522(p): “[t]o gain possession or control of; to get or obtain.” 583 F.3d 614, 623
                                   5   (9th Cir. 2009). Because Debtor and Lions Properties are separate entities, Debtor did not
                                   6   gain possession or control of the San Jose Property until it was quitclaimed to Debtor the
                                   7   day before he filed this bankruptcy case. So to the extent the San Jose Property appreciated
                                   8   in value between the date of purchase and the date Lions Properties transferred it to Debtor,
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9   he “acquired” such appreciation in the transfer, making that appreciation subject to § 522(p).
                                  10          As for any post-petition appreciation: “A debtor’s exemptions have long been fixed
                                  11   at the date of the filing of the bankruptcy petition. This rule determines not only what
                                  12   exemptions a debtor may claim, it also fixes the value that a debtor is entitled to claim in her
                                  13   exemptions.” Wilson v. Rigby, 909 F.3d 306, 308 (9th Cir. 2018) (cleaned up). So assuming
                                  14   that trustee’s valuation of the San Jose Property is correct, that post-petition appreciation
                                  15   accrues to the bankruptcy estate, and cannot be claimed as exempt by Debtor. See § 541(a)(1)
                                  16   (“The commencement of a [bankruptcy case] . . . creates an estate. Such estate is comprised
                                  17   of,” among other things, “all legal or equitable interests of the debtor in property as of the
                                  18   commencement of the case.”).
                                  19          Debtor fails to show what interest he had in the San Jose Property when it was held
                                  20   by Lions Properties, so I find he had none. As Lions Properties did not transfer the San Jose
                                  21   Property to Debtor until the day before he filed this bankruptcy case, he acquired any pre-
                                  22   petition appreciation on that date, making such appreciation subject to § 522(p). And any
                                  23   post-petition appreciation is the property of the bankruptcy estate. I conclude that Zions is
                                  24   correct, and § 522(p) requires that Debtor’s homestead exemption in the San Jose Property
                                  25   must be limited to $170,350.
                                  26
                                  27
                                  28   ORDER ON ZIONS BANCORPORATION’S OBJECTION
                                       TO DEBTOR’S HOMESTEAD EXEMPTION                                                            17/29

                                   Case: 21-50028       Doc# 178      Filed: 07/09/21   Entered: 07/09/21 15:09:12       Page 17 of
                                                                                   29
                                   1                 § 522(o) Limits Exemptions Otherwise Available but does not Apply on the
                                   2                 Facts of this Case
                                   3                         Exemption Planning is Permitted in General but § 522(o) Changes Things
                                   4          In this circuit, debtors like Kane are permitted to maximize their exemptions when
                                   5   contemplating a bankruptcy filing. The courts more or less uniformly conclude that the
                                   6   conversion by a consumer of non-exempt property into exempt property on the eve of
                                   7   bankruptcy alone does not mean a debtor must be denied such exemptions. In re Stern, 345
                                   8   F.3d 1036, 1044-45 (9th Cir. 2003); Wudrick v. Clements, 451 F.2d 988, 989-90 (9th Cir. 1971);
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9   In re Beverly, 374 B.R. 221, 241 (B.A.P. 9th Cir. 2007). But courts have acknowledged that
                                  10   Congress has the power to legislate otherwise and change that result. In re Lacounte, 342 B.R.
                                  11   809, 814 (Bankr. D. Mont. 2005). One such provision is § 522(o). It states:
                                  12                  (o) For purposes of subsection (b)(3)(A), and notwithstanding
                                                     subsection (a), the value of an interest in--
                                  13
                                                             (1) real or personal property that the debtor or a
                                  14                         dependent of the debtor uses as a residence;
                                  15                         (2) a cooperative that owns property that the debtor or a
                                                             dependent of the debtor uses as a residence;
                                  16
                                                             (3) a burial plot for the debtor or a dependent of the
                                  17                         debtor; or
                                  18                         (4) real or personal property that the debtor or a
                                                             dependent of the debtor claims as a homestead;
                                  19
                                                     shall be reduced to the extent that such value is attributable to
                                  20                 any portion of any property that the debtor disposed of in the
                                                     10-year period ending on the date of the filing of the petition
                                  21                 with the intent to hinder, delay, or defraud a creditor and that
                                                     the debtor could not exempt, or that portion that the debtor
                                  22                 could not exempt, under subsection (b), if on such date the
                                                     debtor had held the property so disposed of.
                                  23
                                       Courts have developed a standard to use when evaluating claims a debtor has violated
                                  24
                                       § 522(o): “To prevail, a creditor or trustee must show: (a) an increase in the value of the
                                  25
                                       debtor’s homestead; (b) that the increase was ‘attributable’ to the disposition of nonexempt
                                  26
                                       assets; (c) that the disposition of the nonexempt assets was made with the intent to hinder,
                                  27
                                       delay, or defraud a creditor; and (d) that the disposition occurred during the ten-year period
                                  28   ORDER ON ZIONS BANCORPORATION’S OBJECTION
                                       TO DEBTOR’S HOMESTEAD EXEMPTION                                                                18/29

                                   Case: 21-50028      Doc# 178      Filed: 07/09/21     Entered: 07/09/21 15:09:12        Page 18 of
                                                                                  29
                                   1   ending on the date the debtor’s bankruptcy petition was filed.” In re Stanton, 457 B.R. 80, 91
                                   2   (Bankr. D. Nev. 2011). 11 Some courts use a variant of this test, but they are not materially
                                   3   different. In re Presto, 376 B.R. 554, 568 (Bankr. S.D. Tex. 2007) (citing In re Sissom, 366 B.R.
                                   4   677, 688 (Bankr. S.D. Tex. 2007)); In re Corbett, 478 B.R. 62, 69 (Bankr. D. Mass. 2012).
                                   5          The dispute in this case centers on whether Debtor “disposed of” property in his
                                   6   acquisition of the San Jose Property. Zions contends that Debtor “disposed of” nonexempt
                                   7   assets to purchase a homestead by taking a $600,000 loan secured by junior liens on the
                                   8   Canadian Properties, and by using the proceed from that loan as a partial down payment on
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9   the San Jose Property. Debtor disagrees and argues he had no equity in the Canadian
                                  10   Properties until he paid off a second deed of trust with some of his 2020 salary bonus, which
                                  11   he only did because the loan became due, requiring a balloon payment. More critically, in
                                  12   Debtor’s view, that borrowing did not involve disposing of non-exempt assets.
                                  13                          Decisions Interpreting “Dispose of” Under § 522(o)
                                  14          Case law addressing precisely whether property has been “disposed of” within the
                                  15   meaning of the statute is hard to come by. Reviewing the case law, I find several types of
                                  16   cases. The first involves actual dispositions of assets – including real property, In re Craig,
                                  17   2012 WL 6645692 (Bankr. D. Mont. Dec. 20, 2012), construction equipment, In re Wilmoth,
                                  18   397 B.R. 915, 917 (B.A.P. 8th Cir. 2008), stock in a small company, In re Sissom, 366 B.R.
                                  19   677, 689 (Bankr. S.D. Tex. 2007), coin collections, In re Crabtree, 562 B.R. 749, 751 (B.A.P.
                                  20   8th Cir. 2017), trucks and trailers, In re Maronde, 332 B.R. 593, 597 (Bankr. D. Minn. 2005),
                                  21
                                  22          11  Debtor argues this test is in conflict with In re Stern, 345 F.3d 1036, 1043 (9th Cir.
                                       2003), which reiterated that “‘that the purposeful conversion of nonexempt assets to exempt
                                  23   assets on the eve of bankruptcy is not fraudulent per se.’” (quoting Wudrick v. Clements, 451
                                  24   F.2d 988 (9th Cir. 1971)). Assuming that is true, the problem for Debtor is that § 522(o) was
                                       added to the Code as part of the Bankruptcy Abuse Prevention and Consumer Protection
                                  25   Act, which was passed in 2005, after Stern was decided. At least one bankruptcy court in this
                                  26   circuit has concluded that § 522(o) “was obviously added to the Bankruptcy Code by
                                       Congress to curb a perceived abuse by debtors of” Stern’s allowance of pre-bankruptcy
                                  27   planning. In re Lacounte, 342 B.R. 809, 814 (Bankr. D. Mont. 2005). I decline to decide this
                                       issue, as I conclude there are other grounds for denying Zions’ § 522(o) claim.
                                  28   ORDER ON ZIONS BANCORPORATION’S OBJECTION
                                       TO DEBTOR’S HOMESTEAD EXEMPTION                                                               19/29

                                   Case: 21-50028       Doc# 178      Filed: 07/09/21     Entered: 07/09/21 15:09:12       Page 19 of
                                                                                   29
                                   1   boats, In re Roberts, 527 B.R. 461, 471 (Bankr. N.D. Fla. 2015), liquor licenses and a business
                                   2   enterprise, In re Halinga, 2013 WL 6199152 (Bankr. D. Id. Nov. 27, 2013).
                                   3          A second type of case involves, as here, a borrowing against property and use of
                                   4   funds to acquire exempt property. Here, one might argue that the borrowing against the
                                   5   Canadian Property was a sale of Debtor’s equity in the property for cash, and later use of
                                   6   cash to purchase the Residence. The Fifth Circuit faced similar facts in In re Cipolla, 476 Fed.
                                   7   App’x. 301, 305 (5th Cir. 2012). Cipolla, the debtor, borrowed against non-exempt real
                                   8   property and used the funds to purchase an exempt homestead in Texas, much like Debtor
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9   did. But the Cipolla court never actually analyzed whether this qualified as a disposition,
                                  10   apparently because the parties did not contest it. The Fifth Circuit referred to the transaction
                                  11   using varying nomenclature, including sometimes referring to it as a “transfer.”
                                  12          Some courts have determined that the use of borrowed funds to acquire exempt
                                  13   property or pay down a debt on exempt property may be barred by § 522(o). See In re Keck,
                                  14   363 B.R. 193, 208-09 (Bankr. D. Kan. 2007) (cash advances used to pay home equity line); In
                                  15   re Wallwork, 616 B.R. 395, 406 (Bankr. D. Idaho 2020)(credit card advances used to improve
                                  16   home, but not applying § 522(o) due to lack of intent to defraud). The trouble is the courts
                                  17   that have so held did not fully analyze the first part of the statute, which requires a
                                  18   disposition. In these cases, the courts either assume the existence of a disposition without
                                  19   any real analysis or the parties have not argued the point. The absence of analysis on what a
                                  20   “disposition” precisely is leads me to find their conclusions unpersuasive.
                                  21          Somewhat surprisingly, some cases have held that the use of non-exempt cash
                                  22   reserves to acquire exempt assets can run afoul of § 522(o). These seem to be the facts in In
                                  23   re Addison, 540 F.3d 805, 813-14 (8th Cir. 2008) (concluding use of funds in brokerage and
                                  24   savings account to pay down mortgage balance qualified under § 522(o) as “conversion” but
                                  25   finding no extrinsic evidence of fraudulent intent). But we know that in the Ninth Circuit,
                                  26   absent § 522(o), exemption planning is not categorially barred. We also know that the statute
                                  27   requires a disposition. If this line of thinking is correct and every use of non-exempt cash to
                                  28   ORDER ON ZIONS BANCORPORATION’S OBJECTION
                                       TO DEBTOR’S HOMESTEAD EXEMPTION                                                               20/29

                                   Case: 21-50028       Doc# 178     Filed: 07/09/21     Entered: 07/09/21 15:09:12       Page 20 of
                                                                                  29
                                   1   acquire exempt assets is barred, I would have to conclude that § 522(o) overrules all Ninth
                                   2   Circuit authority on exemption planning.
                                   3          One could make a case that Congress itself, in enacting § 522(o) meant to catch a
                                   4   broad range of transactions under that provision. The Report of the Committee on the
                                   5   Judiciary House of Representatives described BAPCPA’s addition to § 522 in this fashion:
                                   6                 Sec. 308. Reduction of Homestead Exemption for Fraud.
                                   7                 Section 308 amends section 522 of the Bankruptcy Code to
                                                     reduce the value of a debtor’s interest in the following property
                                   8                 that may be claimed as exempt under certain circumstances: (i)
                                                     real or personal property that the debtor or a dependent of the
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9                 debtor uses as a residence, (ii) a cooperative that owns property
                                                     that the debtor or a dependent of the debtor uses as a residence,
                                  10                 (iii) a burial plot, or (iv) real or personal property that the debtor
                                                     or dependent of the debtor claims as a homestead. Where
                                  11                 nonexempt property is converted to the above-specified exempt
                                                     property within the ten-year period preceding the filing of the
                                  12                 bankruptcy case, the exemption must be reduced to the extent
                                                     such value was acquired with the intent to hinder, delay or
                                  13                 defraud a creditor.
                                  14   H.R. Report No. 109-31, pt. 1, at p. 72 (2005). The trouble is, the statute as proposed and
                                  15   enacted consistently used the term “disposed of.” It never strayed into other terms like
                                  16   “converted” or “transferred” or any other such term. In my view, this means I must find the
                                  17   challenged transaction was actually a disposition, and not any number of other transactions
                                  18   that fall under the broad umbrella of “transfer.”
                                  19                         The Bankruptcy Code Refers to the Term “Disposed of” and this Uniformly
                                  20                         Means Divestment of Ownership or the Rights of Ownership
                                  21          Finding little concrete guidance in the case law, it is worth looking harder at the
                                  22   Bankruptcy Code itself to tease out a definition for “disposing of” property. The Ninth
                                  23   Circuit has held under ordinary statutory interpretation rules, statutes are interpreted “as a
                                  24   whole, giving effect to each word and making every effort not to interpret a provision in a
                                  25   manner that renders other provisions of the same statute inconsistent, meaningless or
                                  26   superfluous.” Boise Cascade Corp. v. EPA, 942 F.2d 1427, 1432 (9th Cir. 1991) (citing
                                  27   Sutherland Stat. Const. §§ 46.05, 46.06 (4th ed.1984); Aluminum Co. of Am. v. Bonneville Power
                                  28   ORDER ON ZIONS BANCORPORATION’S OBJECTION
                                       TO DEBTOR’S HOMESTEAD EXEMPTION                                                                 21/29

                                   Case: 21-50028       Doc# 178     Filed: 07/09/21     Entered: 07/09/21 15:09:12           Page 21 of
                                                                                  29
                                   1   Admin., 891 F.2d 748, 755 (9th Cir.1989)). The Ninth Circuit has also held that “[w]e must
                                   2   presume that words used more than once in the same statute have the same meaning.” Boise
                                   3   Cascade, 942 F.3d at 1432 (citing Sutherland Stat Const. § 46.06). So, where do these words
                                   4   appear in the Bankruptcy Code and what does that tell us?
                                   5          Section 559, which addresses the liquidation of repo participations, provides in part:
                                   6                  In the event that a repo participant or financial participant
                                                      liquidates one or more repurchase agreements with a debtor and
                                   7                  under the terms of one or more such agreements has agreed to
                                                      deliver assets subject to repurchase agreements to the debtor,
                                   8                  any excess of the market prices received on liquidation of such
                                                      assets (or if any such assets are not disposed of on the date of
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9                  liquidation of such repurchase agreements, at the prices
                                                      available at the time of liquidation of such repurchase
                                  10                  agreements from a generally recognized source or the most
                                                      recent closing bid quotation from such a source) over the sum
                                  11                  of the stated repurchase prices and all expenses in connection
                                                      with the liquidation of such repurchase agreements shall be
                                  12                  deemed property of the estate, subject to the available rights of
                                                      setoff.
                                  13
                                       § 559 (emphasis added). In discussion this section, Collier makes clear it is intended to allow
                                  14
                                       non-breaching parties to close out or liquidate their investments by terminating the
                                  15
                                       agreement and fixing damage claims based on market prices at the time of liquidation.
                                  16
                                       5 Collier on Bankruptcy ¶ 559.04[1] (16th ed. 2021).
                                  17
                                              Section 725 also makes a reference to these words:
                                  18
                                                      After the commencement of a case under this chapter, but
                                  19                  before final distribution of property of the estate under section
                                                      726 of this title, the trustee, after notice and a hearing, shall
                                  20                  dispose of any property in which an entity other than the estate
                                                      has an interest, such as a lien, and that has not been disposed of
                                  21                  under another section of this title.
                                  22   § 725 (emphasis added). This also suggests a final winding up and termination of rights.
                                  23          Finally, a provision addressing unclaimed property, § 347, contains a reference to
                                  24   these words:
                                  25                  (a) Ninety days after the final distribution under section 726,
                                                      1194, 1226, or 1326 of this title in a case under chapter 7,
                                  26                  subchapter V of chapter 11, 12, or 13 of this title, as the case
                                                      may be, the trustee shall stop payment on any check remaining
                                  27                  unpaid, and any remaining property of the estate shall be paid
                                                      into the court and disposed of under chapter 129 of title 28.
                                  28   ORDER ON ZIONS BANCORPORATION’S OBJECTION
                                       TO DEBTOR’S HOMESTEAD EXEMPTION                                                            22/29

                                   Case: 21-50028       Doc# 178     Filed: 07/09/21    Entered: 07/09/21 15:09:12         Page 22 of
                                                                                  29
                                   1   § 347 (emphasis added). Here, the statute is referring to a final payment and close out of the
                                   2   estate’s asset base. Obviously, none of these statutes has anything to do with exemptions and
                                   3   exemption planning. But each refers to a final resolution or termination of ownership
                                   4   interests and none even vaguely suggests a party would have a continuing relationship or
                                   5   ownership with the affected property.
                                   6          The cases sometimes describe transactions subject to § 522(o) as involving transfers
                                   7   or conversions, but their usage is imprecise. The definitional section of the Code, § 101,
                                   8   makes clear that a “disposition” is narrower than other similar terms. “Transfer,” by
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9   example, is defined this way:
                                  10                  The term “transfer” means--
                                  11                         (A) the creation of a lien;
                                  12                         (B) the retention of title as a security interest;
                                  13                         (C) the foreclosure of a debtor’s equity of redemption; or
                                  14                         (D) each mode, direct or indirect, absolute or
                                                             conditional, voluntary or involuntary, of disposing of or
                                  15                         parting with--
                                  16                                   (i) property; or
                                  17                                   (ii) an interest in property.
                                  18   11 U.S.C. § 101(54) (emphasis added). This section may not say exactly what a “disposition”
                                  19   is, but it at least implies that one cannot use “disposition” as an equivalent word for any
                                  20   other type of transfer. It is in some way distinct.
                                  21                         Lacking Concrete Guidance, I Resort to the Dictionary
                                  22          That leaves us with common understandings of the words “disposed of.” The
                                  23   Dictionary definitions of “dispose” include “to get rid of,” “to deal with conclusively,” and
                                  24   “to transfer to the control of another.” Dispose, Merriam-Webster, available at
                                  25   https://www.merriam-webster.com/dictionary/dispose. From this definition, Congress
                                  26   appears to define a disposition narrowly by comparing it to a “parting with” property or
                                  27
                                  28   ORDER ON ZIONS BANCORPORATION’S OBJECTION
                                       TO DEBTOR’S HOMESTEAD EXEMPTION                                                               23/29

                                   Case: 21-50028       Doc# 178       Filed: 07/09/21      Entered: 07/09/21 15:09:12    Page 23 of
                                                                                    29
                                   1   interests in property. By contrast, the § 101(54) definition seems to distinguish a disposition
                                   2   from the creation of encumbrances like liens and the foreclosure of equitable rights.
                                   3          It is useful to consider whether there are better definitions for the transaction here
                                   4   than disposition. One that comes immediately to mind is hypothecation: “The pledging of
                                   5   something as security without delivery of title or possession.” Hypothecation, Black’s Law
                                   6   Dictionary (11th ed. 2019). Debtor here borrowed against an asset and used the proceeds of
                                   7   the loan to pay for a new house (which is now his claimed homestead).
                                   8                         Conclusion: Debtor did not Dispose of Assets Within the Meaning of § 522(o)
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9          I find no disposition of assets on the facts.
                                  10          This case does not involve a sale of part or all of the Canadian Property. Instead,
                                  11   Debtor leveraged the Canadian Properties to purchase an exempt residence. This is not a
                                  12   disposition because the property used to buy the San Jose Property – his equity in the
                                  13   Canadian Properties – never left Debtor’s ownership and to this day remains titled in his
                                  14   name. To find this series of transactions a disposition, I would have to conclude that any use
                                  15   of non-exempt cash to buy property capable of exemption is a disposition, regardless of
                                  16   whether that cash was obtained by selling property. I do not think § 522(o) works that way.
                                  17          What matters is not whether cash was used to buy exempt property, but how the
                                  18   debtor obtained the cash to do so. If a debtor obtained the cash by selling non-exempt
                                  19   property, or even just a partial interest in such property, then the transaction is a disposition
                                  20   and thus subject to § 522(o). But if a debtor obtains cash using non-exempt property in a
                                  21   manner that does not result in the debtor giving up such property, in whole or in part, the
                                  22   transaction is not a disposition, and § 522(o) does not apply. The latter more accurately
                                  23   describes Debtor’s conduct here. Zions’ § 522(o) objection must therefore be denied.
                                  24                         I Cannot Determine Whether Debtor Intended to Hinder, Delay or Defraud his
                                  25                         Creditors Without an Evidentiary Hearing
                                  26          Debtor also argues he had no intend to hinder, delay, or defraud his creditors. He
                                  27   contends that he borrowed against the Canadian Properties to buy the San Jose Property
                                  28   ORDER ON ZIONS BANCORPORATION’S OBJECTION
                                       TO DEBTOR’S HOMESTEAD EXEMPTION                                                                24/29

                                   Case: 21-50028       Doc# 178     Filed: 07/09/21     Entered: 07/09/21 15:09:12         Page 24 of
                                                                                  29
                                   1   because a loan became due in the ordinary course. He paid off that prior loan and took out
                                   2   another to further his and his wife’s desire to own a home. Debtor also notes that he only
                                   3   borrowed “approximately $435,000 USD.” ECF 147, p. 2.
                                   4          The point may be moot given my conclusion that no disposition occurred within the
                                   5   meaning of § 522(o). But I could not make a final determination about whether Debtor
                                   6   acted with the intent to hinder, delay, or defraud creditors on the existing record. “[A] plain
                                   7   reading of the statutory language reveals that hinder, delay, or defraud is stated in the
                                   8   disjunctive, so intent to hinder or delay is sufficient.” Wallwork, 616 B.R. at 406; see In re
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9   Bernard, 96 F.3d 1279, 1281 (9th Cir. 1996) (applying the same reasoning to similar language
                                  10   in § 727(a)(2)). “[I]ntent may be inferred from the facts and circumstances of a case, because
                                  11   it is unlikely a debtor will testify directly that his intent was fraudulent.” (citation omitted).
                                  12   When deciding whether to make such an inference, courts look to the badges of fraud,
                                  13   which “include (1) a close relationship between the transferor and the transferee; (2) that the
                                  14   transfer was in anticipation of a pending suit; (3) that the transferor Debtor was insolvent or
                                  15   in poor financial condition at the time; (4) that all or substantially all of the Debtor’s
                                  16   property was transferred; (5) that the transfer so completely depleted the Debtor’s assets that
                                  17   the creditor has been hindered or delayed in recovering any part of the judgment; and (6)
                                  18   that the Debtor received inadequate consideration for the transfer.” In re Retz, 606 F.3d
                                  19   1189, 1200 (9th Cir. 2010).
                                  20          Beginning with the relationship between transferor and transferee, the transfer Zions
                                  21   argues is subject to § 522(o) is the loan Debtor obtained by encumbering his equity in the
                                  22   Canadian Properties, so the relevant transferee is the lender. Not, as Zions contends, Lions
                                  23   Properties. 12 See ECF 74, p. 16 (“Here, the analysis centers on the facts and circumstances in
                                  24
                                  25          12 To the extent Zions meant to use § 522(o) to attack the transfer of the San Jose
                                  26   Property from Lions Properties to Debtor, I would still deny the motion. Section 522(o)
                                       only applies to property that the debtor disposed of. In the Lions Properties to Debtor
                                  27   transaction, it was Lions Properties, not Debtor, who disposed of the San Jose Property.
                                       Zions’ motion can be read to implicitly request I treat these separate transactions as linked,
                                  28   ORDER ON ZIONS BANCORPORATION’S OBJECTION
                                       TO DEBTOR’S HOMESTEAD EXEMPTION                                                                  25/29

                                   Case: 21-50028       Doc# 178      Filed: 07/09/21     Entered: 07/09/21 15:09:12         Page 25 of
                                                                                   29
                                   1   the time period leading up to the ‘transfer’—i.e., the August 2020 Loan.”). Nothing in the
                                   2   record allows me to infer there was a close relationship between Debtor and the lender. This
                                   3   badge of fraud is not present here.
                                   4          The next badge of fraud asks whether the transfer was made in anticipation of a
                                   5   pending suit. As Zions notes, there were multiple lawsuits pending against Debtor at the
                                   6   time of the transfer. And Debtor has admitted that the increasing number of those lawsuits,
                                   7   and his inability to resolve those actions through his pre-bankruptcy restructuring, caused
                                   8   him to file this petition. This badge of fraud is present.
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9          Third, Debtor’s schedules show he was balance sheet insolvent as of the petition
                                  10   date, ECF 1, p. 8, and in October 2019 he was in poor financial condition, as his concerns
                                  11   over ability to meet debt obligations caused him to hire restructuring counsel. I have no
                                  12   evidence that in between October 2019 and the petition date Debtor’s financial situation
                                  13   improved, and given that Debtor also admitted to incurring significant gambling losses
                                  14   during that period, I conclude it appropriate to infer he was either insolvent or in serious
                                  15   financial distress on the transfer date.
                                  16          Fourth, I conclude that Debtor did not transfer substantially all of his non-exempt
                                  17   property. True, the $600,000 in question represents over 86% of Debtor’s claimed
                                  18   exemptions. See ECF 1, p. 17–18. But from the standpoint of Debtor’s total unencumbered
                                  19   property, the $600,000 represents just under 22%. See ECF 17, p. 9. I do not think that less
                                  20   than a quarter of non-exempt assets qualifies as substantially all.
                                  21          Fifth, I conclude Zions has not been hindered in collecting on its judgment, because
                                  22   it does not currently have one.
                                  23          Finally, Debtor did receive adequate consideration for the disposition, assuming it
                                  24   was one: in exchange for granting a security interest in his equity in the Canadian Properties,
                                  25   he received $435,000. Zions again argues the wrong transfer: while it is true Lions Properties
                                  26
                                  27   but to do so I would have to find that Debtor and Lions Properties are alter egos. No one
                                       has asked me to make such a finding, and I decline to do so.
                                  28   ORDER ON ZIONS BANCORPORATION’S OBJECTION
                                       TO DEBTOR’S HOMESTEAD EXEMPTION                                                             26/29

                                   Case: 21-50028       Doc# 178      Filed: 07/09/21    Entered: 07/09/21 15:09:12      Page 26 of
                                                                                   29
                                   1   received nothing for transferring the San Jose Property to Debtor, that transfer did not
                                   2   involve a disposition by Debtor of non-exempt assets.
                                   3          Two badges of fraud are present here. But Debtor presents an alternative explanation
                                   4   for this transfer: “The paying off of the maturing second deed on the Canadian Properties
                                   5   and the subsequent refinance were very close in time. The series of transactions was not
                                   6   designed to effect creditors but was done to retire matured debt and then purchase a home
                                   7   for Kane, his wife and their newborn daughter.” ECF 146, p. 9. At a minimum, the fact that
                                   8   the second deed on the Canadian Properties came due of its own accord is some evidence
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9   that this transaction was not made with ill intent. It provides an alternate explanation for the
                                  10   timing of this transaction that is not rooted in Debtor planning for his bankruptcy case.
                                  11          I also note that Debtor originally vested title to the San Jose Property in Lions
                                  12   Properties. Zions points out that they are statutory insiders, and says I should infer from this
                                  13   that the entire transaction was an effort to hide assets from creditors. But this is a motion to
                                  14   deny Debtor the homestead exemption he claims. If Zions is correct that Debtor planned
                                  15   this transaction from the outset to defraud his creditors by obtaining a homestead on the eve
                                  16   of bankruptcy, why did he have Lions Properties hold title to the San Jose Property? That
                                  17   choice could arguably support a finding that Debtor intended to hinder, delay, or defraud
                                  18   creditors, but it cannot be used to show that Debtor planned from the outset to claim a
                                  19   homestead exemption in the San Jose Property. If anything, Debtor’s decision to vest title in
                                  20   Lions Properties at first supports an inference that he did not intend to file bankruptcy at
                                  21   that time, as that decision, absent the subsequent transfer, would have prevented Debtor
                                  22   from claiming a homestead exemption in the San Jose Property.
                                  23          Zions is correct that some badges of fraud are present here. But Debtor’s alternative
                                  24   explanation for the timing of the transaction could allow a reasonable trier of fact to find he
                                  25   lacked the necessary intent, despite the presence of such badges. Moreover, Debtor’s choice
                                  26   to vest title to the San Jose Property in Lions Properties could only frustrate what Debtor is
                                  27   trying to do now: exempt the equity he holds in the San Jose Property in this bankruptcy
                                  28   ORDER ON ZIONS BANCORPORATION’S OBJECTION
                                       TO DEBTOR’S HOMESTEAD EXEMPTION                                                             27/29

                                   Case: 21-50028       Doc# 178     Filed: 07/09/21    Entered: 07/09/21 15:09:12       Page 27 of
                                                                                  29
                                   1   case. To resolve the factual contentions presented here I would need to weigh evidence and
                                   2   make credibility determinations. Because it would be improper to do so on the papers, which
                                   3   is a summary judgment-like procedure, I conclude that, to the extent I must reach Debtor’s
                                   4   intent to decide Zions’ § 522(o) objection, an evidentiary hearing is necessary.
                                   5   III.   CONCLUSION
                                   6          Debtor’s exemption in the San Jose Property is not barred by § 522(o) but it is limited
                                   7   by § 522(p) to $170,350.
                                   8          IT IS SO ORDERED.
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9                                        END OF ORDER
                                  10
                                  11
                                  12
                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28   ORDER ON ZIONS BANCORPORATION’S OBJECTION
                                       TO DEBTOR’S HOMESTEAD EXEMPTION                                                           28/29

                                   Case: 21-50028      Doc# 178      Filed: 07/09/21    Entered: 07/09/21 15:09:12        Page 28 of
                                                                                  29
                                   1                                   COURT SERVICE LIST
                                   2        [ECF recipients only]
                                   3
                                   4
                                   5
                                   6
                                   7
                                   8
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9
                                  10
                                  11
                                  12
                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28   ORDER ON ZIONS BANCORPORATION’S OBJECTION
                                       TO DEBTOR’S HOMESTEAD EXEMPTION                                                    29/29

                                   Case: 21-50028   Doc# 178        Filed: 07/09/21   Entered: 07/09/21 15:09:12   Page 29 of
                                                                                 29
